


 EXHIBIT 10.2.1
 Union Carbide Corporation and Subsidiaries
 

 
FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED
SALES PROMOTION AGREEMENT


This First Amendment to the Second Amended and Restated Sales Promotion
Agreement by and between Union Carbide Corporation (“UCC”) and The Dow Chemical
Company (“TDCC”) dated January 1, 2004 (this “Amendment”) is made effective as
of March 22, 2013 (the “Effective Date”).
BACKGROUND
The Parties have previously entered into the Second Amended and Restated Sales
Promotion Agreement dated January 1, 2004 (the “Agreement”) and desire to amend
the Agreement according to the terms in this Amendment. Any capitalized terms
used in this Amendment, but not otherwise defined in this Amendment, are as
defined in the Agreement.
Now therefore, the Parties agree as follows:


1.
A new Section 19 will be inserted into the Agreement as follows:



Section 19. Review and Resolution of Potential Errors


Given the complexity and large volume of transactions under the Agreement, the
Parties have determined, through their own independent due diligence and
economic decision making process, that all transactions recorded through
December 31, 2012, are deemed to be appropriate and resolved.


Following the Effective Date of this Amendment, TDCC shall permit UCC to inspect
TDCC’s records during TDCC’s normal business hours, and analyze the transactions
that are incurred and recorded under the Agreement commencing January 1, 2013.
The records will be inspected by UCC on a quarterly basis or, alternatively, on
a different time period as agreed to by the Parties. At its discretion, UCC may
engage third party advisors, to whom TDCC has no reasonable objection, to assist
it in the inspection. TDCC will reimburse UCC for reasonable third party advisor
expenses.


Following its review, UCC will present its findings to TDCC and both Parties
agree that all pricing errors or financial adjustments will be corrected or
implemented within 10 days of the presentation of the findings or as soon as
administratively possible. The Parties agree that once the pricing errors are
corrected and financial adjustments are implemented, all transactions for that
current quarter will be final.


2.
Except as expressly amended by this Amendment, the Agreement remains in full
force and effect and in accordance its terms.



3.
This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed will be deemed
to be an original and all of which taken together will constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.







--------------------------------------------------------------------------------




The Parties agree that this Amendment is effective as of the Effective Date
listed above, and they have caused their authorized representatives to execute
this Amendment below.
THE DOW CHEMICAL COMPANY
 
UNION CARBIDE CORPORATION
 
 
 
 
 
 
 
 
 
By:  /s/ RONALD C. EDMONDS
 
By: /s/ IGNACIO MOLINA
 
 
 
Name: Ronald C. Edmonds
 
Name: Ignacio Molina
 
 
 
Title: Vice President and Controller
 
Title: Vice President, Chief Financial Officer and Treasurer











